Case 1:21-cv-01382-NYW Document 1 Filed 05/21/21 USDC Colorado Page 1 of 19




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLORADO
Case No.: _______________

 ANDREW SCHOBER,

                     Plaintiff,

              v.

 BENEDICT THOMPSON, OLIVER READ,
 EDWARD J. THOMPSON, CLAIRE L.
 THOMPSON, PAUL READ, and HAZEL
 DAVINA WELLS,

                     Defendants.



                      COMPLAINT AND JURY TRIAL DEMAND



                                  NATURE OF THE ACTION

       1.    This case involves theft of Bitcoin currently worth approximately $1 million.

Defendants created and deployed “clipboard hijacking” malware (the “Malware”) and then

used it to steal 16.4552 bitcoins from a computer belonging Plaintiff Andrew Schober.

      2.     Defendants Benedict Thompson (“Benedict”) and Oliver Read (“Oliver”) are,

on information and belief, friends and/or associates of one another, who communicate

and exchange data via the internet.      Both Benedict and Oliver are skilled software

developers and computer science students. Both were minors when they engaged in the

actions and omissions described herein.

      3.     The deployment of the Malware on Mr. Schober’s computer and the

subsequent theft of Mr. Schober’s cryptocurrency was devastating for Mr. Schober. He
Case 1:21-cv-01382-NYW Document 1 Filed 05/21/21 USDC Colorado Page 2 of 19




did not eat or sleep for days afterward and has been in a severe state of distress for the

past three years. The cryptocurrency accounted for approximately 95% of his net wealth

at the time it was stolen from him. Mr. Schober was planning to use the proceeds from

his eventual sale of the cryptocurrency to help finance a home and support his family.

       4.     Recognizing the harms that arise from thefts of personal property,

distribution and dissemination of malware, and accessing and using sensitive information

without the owner’s consent, federal and state laws prohibit such conduct to protect the

property and sensitive information of the citizens of the United States and Colorado.

Defendants broke those laws.

       5.     Mr. Schober brings this action to hold Defendants accountable for their

violations of federal and state law, and to seek recovery for the grave financial and

personal harm he suffered.

                                     THE PARTIES

       6.     Plaintiff Andrew Schober is, and at all relevant times was, a resident of

Colorado.

       7.     Defendant Benedict Thompson is a resident of Southampton, Hampshire,

United Kingdom. He is currently studying Computer Science at the University of Warwick.

       8.     Defendant Oliver Read is a resident of Bradford, West Yorkshire, United

Kingdom. Defendant Read is, or at all relevant times was, also known by the online

aliases “Rad3onx” and “Swagoi,” among others.          He studied Computer Science at

Greenhead College in the United Kingdom.
Case 1:21-cv-01382-NYW Document 1 Filed 05/21/21 USDC Colorado Page 3 of 19




         9.    Defendant Edward J. Thompson is a resident of Southampton, Hampshire,

United Kingdom. He is the father of Defendant Benedict Thompson and the husband of

Defendant Claire L. Thompson.

         10.   Defendant Claire L. Thompson is a resident of Southampton, Hampshire,

United Kingdom. She is the mother of Defendant Benedict Thompson and the wife of

Defendant Edward J. Thompson.

         11.   Defendant Paul Read is a resident of Bradford, West Yorkshire, United

Kingdom. He is the father of Defendant Oliver Read and the husband of Defendant Hazel

D. Wells.

         12.   Defendant Hazel Davina Wells is a resident of Bradford, West Yorkshire,

United Kingdom. She is the mother of Defendant Oliver Read and the wife of Defendant

Paul Read.

                              JURISDICTION AND VENUE

         13.   This Court has jurisdiction over this matter under 28 U.S.C. § 1332(a)(2)

because the amount in controversy exceeds $75,000 (exclusive of costs and interest)

and the Plaintiff is completely diverse from Defendants, as Plaintiff is a resident of

Colorado and each of the Defendants is a resident of the United Kingdom.

         14.   The Court has supplemental jurisdiction under 28 U.S.C. § 1367 over the

state law claims because the claims are derived from a common nucleus of operative

facts.

         15.   This Court has personal jurisdiction over each Defendant because

Defendants purposefully directed their conduct at Colorado, engaged in conduct that has
Case 1:21-cv-01382-NYW Document 1 Filed 05/21/21 USDC Colorado Page 4 of 19




and had a direct, substantial, reasonably foreseeable, and intended effect of causing

injury to persons in Colorado (including in this District), and purposely availed themselves

of the laws of Colorado. Mr. Schober operated his computer in Colorado and suffered his

injuries in Colorado by the acts and omissions alleged herein.

       16.    Venue is proper in this District under 28 U.S.C. § 1391 because a

substantial part of the conduct giving rise to Mr. Schober’s claims occurred in this District,

and Mr. Schober was harmed in this District, where he resides, by the acts and omissions

alleged herein.

                                FACTUAL BACKGROUND

I.     Description of the Malware and Benedict and Oliver’s Distribution and
       Use of the Malware to Steal Mr. Schober’s Cryptocurrency.

       17.    The Malware was designed by Defendants Benedict and Oliver to

clandestinely install itself on the hard drive of the victim’s computer 1 and to monitor the

victim’s computer activity by secretly requesting that the computer run a pattern-matching

algorithm each time the victim used the copy-paste (or “clipboard”) function on his

computer.

       18.    A primary purpose of the Malware was to divert cryptocurrency from the

victim’s cryptocurrency wallet to the thief’s cryptocurrency wallet.

       19.    A cryptocurrency wallet (in this case, a Bitcoin wallet) is an algorithmically

generated cryptographic key pair comprising a “public key” and a “private key.” A public



1  This type of malware delivery method is typically referred to as a “Trojan Horse,” since
the payload is concealed within another (often harmless) file downloaded by the victim
from the internet.
Case 1:21-cv-01382-NYW Document 1 Filed 05/21/21 USDC Colorado Page 5 of 19




key allows the wallet owner to receive cryptocurrency from other wallets. A private key

allows the wallet owner to send cryptocurrency from his or her wallet to other wallets.

       20.       Cryptocurrency wallets are required to send and receive transactions on

cryptocurrency blockchains. A cryptocurrency wallet is controlled by any entity with

control of the private key(s) corresponding to the wallet’s public key(s). Anyone who

controls a wallet’s private key(s) controls the cryptocurrency associated with the wallet.

       21.      The Malware utilized a “Man-in-the-Middle” attack vector. A Man-in-the-

Middle attack is a cyberattack where the attacker secretly intercepts and/or alters the

communications between two parties who believe they are directly communicating with

one another.

       22.      Here, Mr. Schober believed he was communicating only with his own

cryptocurrency wallet,2 but because of the Malware, either Benedict or Oliver or both

intercepted and altered the communications between Mr. Schober and the Bitcoin

blockchain.

       23.      The Malware worked as follows:

             a. Upon detecting that the victim used his or her computer’s clipboard function
                to copy a cryptocurrency wallet address, the Malware automatically inserted
                a different pre-generated address, selected from within the Malware code,
                that closely resembled the multi-character wallet address copied by the
                victim.

             b. The Malware then manipulated the victim’s computer system by causing the
                computer to replace the victim’s intended wallet address with a wallet
                address stored in the Malware and controlled by the thief.



2 Through the “Electrum,” software, infra, which provides a gateway that allows users of
the software to communicate with the validators of the Bitcoin blockchain.
Case 1:21-cv-01382-NYW Document 1 Filed 05/21/21 USDC Colorado Page 6 of 19




            c. By replacing the victim’s intended wallet address with an address
               embedded in the Malware, the thief was able to gain control of the
               cryptocurrency, because the thief controlled the private key(s) associated
               with the public key(s) of the wallet address where the cryptocurrency was
               unintentionally sent as a result of the Malware.

      24.      A public key is similar to a locked mailbox, and a private key is like the key

that unlocks the mailbox – anyone can put mail into a locked mailbox, but only the person

with the key can take mail out of the mailbox.         By this analogy, Mr. Schober was

attempting to send “mail” to a “mailbox” he owned; one or more of the Defendants altered

the delivery address prior to Mr. Schober sending the “mail,” which caused the “mail” to

be delivered to the Defendants’ mailbox rather than to Mr. Schober’s own “mailbox.” 3

      25.      Mr. Schober’s computer became infected with the Malware after Benedict

or Oliver or both posted a link to software—which Defendant(s) called “Electrum Atom”—

on the popular public online forum Reddit. The Malware was hidden within this “Electrum

Atom” software.

      26.      “Electrum” is a popular and widely used software client application that

hosts cryptocurrency wallets. According to public online posts by at least one of the

Defendants, Electrum Atom was a new version of Electrum that would provide users

access to a new cryptocurrency called “Bitcoin Atom.” In actuality, Electrum Atom was




3 Cryptocurrency addresses are significantly more complicated than physical addresses.
The false addresses used by the Defendants were akin to a situation where a victim had
addressed his mail but before the victim placed the mail in his outgoing mailbox the thief
changed the recipient address to the thief’s address – i.e., changing the address from
“John Doe, P.O. Box 12345, Washington, MA 01223” to “John Doe, P.O. Box 12345,
Washington, MD, 21733.”
Case 1:21-cv-01382-NYW Document 1 Filed 05/21/21 USDC Colorado Page 7 of 19




nothing more than a malicious version of the Electrum software that functioned as a

Trojan Horse for the Malware.

       27.    As soon as the Malware was installed on Mr. Schober’s hard drive, the

Malware began monitoring his computer activity.

       28.    When the Malware recognized that Mr. Schober copied a cryptocurrency

wallet address, the Malware immediately executed code that replaced the address he

copied with a new address controlled by one or more of the Defendants.

       29.    In order to identify, match, and replace all possible bitcoin addresses that

the victim might copy with a similar-looking bitcoin address controlled by the thief

(specifically, an address that matched the first three characters of the intended recipient

address), the Malware contained a pre-generated list of 195,112 bitcoin addresses

embedded within its code.

       30.    Each time a victim copied a bitcoin address to his or her computer’s

clipboard, the Malware replaced the victim’s copied address with one of the pre-generated

addresses embedded in the Malware.

       31.    For example, within the amount of time it took the victim to use the clipboard

function (i.e., clicking “copy” or using the keyboard command “CRTL-C,” and then click

“paste” or use the keyboard command “CTRL-P”), the Malware could accomplish the

following:

              Victim Copies: 1CvXYxmuj7Qs85zWzuUdGBBxcAdeW8729B

              Victim Pastes: 1CvXVKevCzW3NeTNWRAbjVthBaFiFTzp7t
Case 1:21-cv-01382-NYW Document 1 Filed 05/21/21 USDC Colorado Page 8 of 19




Figure 1: The left panel shows the victim’s intended recipient address, while the right
panel shows the similar-looking, yet subtly different address replaced by the Malware
and controlled by the thief.

       32.    The Malware is particularly intrusive because, once the Malware is installed

on the hard drive of the victim’s computer, the Malware cannot be deleted from the victim’s

computer by uninstalling the program in which it was hidden. This is because the Malware

embeds itself in the Java library on a victim’s computer, regardless of the location where

the downloaded file is initially saved, and conceals its existence using an encryption

technique that obfuscates the Malware’s XOR strings.

       33.    The Malware is both highly sophisticated and extremely dangerous

because it can conceivably be used to copy and replace any information utilized by the

clipboard function on any victim’s computer (e.g., a version of the Malware could be used

to change a victim’s password when the victim initiates a password change). Here, the

Malware was specifically designed to copy and replace cryptocurrency addresses. 4




4 Presumably the Defendants chose to copy and replace cryptocurrency addresses so
that they could later launder and obfuscate the proceeds through entirely digital channels
prior to spending the cryptocurrency and/or converting the cryptocurrency to fiat currency.
Case 1:21-cv-01382-NYW Document 1 Filed 05/21/21 USDC Colorado Page 9 of 19




II.    Defendants’ Intentions and Efforts to Steal, Retain, and Obfuscate
       Mr. Schober’s Cryptocurrency.

       34.   One or more of the Defendants maintained accounts on at least one online

cryptocurrency exchange which had lax or nonexistent Anti-Money Laundering

procedures and/or requirements. The online exchange(s) used by the Defendant(s)

provided an ideal environment for the Defendant(s) to launder cryptocurrency pilfered

with the Malware.

       35.   Defendants used online exchanges to launder and obfuscate the proceeds

prior to spending and/or to converting the cryptocurrency to fiat currency.

       36.   The Malware developed by Benedict and/or Oliver was downloaded and

installed on Mr. Schober’s computer in or about January 2018.

       37.   That same month, 16.4552 bitcoins were stolen from Mr. Schober’s

computer under transaction ID

a6db589147ec24d3d97acf244ac957cbfaeaf145d04c06ec57d782a62c365169.

       38.   The cryptocurrency stolen from Mr. Schober was immediately sent to the

bitcoin wallet address “1CZioyptarnQ3rdT9np2rwMwXftMX9ATT7” (the “Malware

Address”).

       39.   Blockchain tracing analyses and investigations revealed that Defendants

Benedict and/or Read controlled the Malware Address during the relevant period.

       40.   The Bitcoin blockchain record shows that in or about February 2018 Mr.

Schober’s cryptocurrency was transferred from the Malware Address to the Bitfinex

deposit address “3CWQ5d2XgCrYuz7F3g4fmhd6VQMv4iPio7” (the “Launder Address”).

The Launder Address was hosted on the Bitfinex cryptocurrency exchange.
Case 1:21-cv-01382-NYW Document 1 Filed 05/21/21 USDC Colorado Page 10 of 19




        41.   Blockchain tracing analyses and investigations revealed that one or more

 of the Defendants controlled the Launder Address during the relevant period.

        42.   Blockchain records indicate that in or about January 2018, approximately

 16 bitcoins—which were among the underlying 16.4552 bitcoins stolen from Mr.

 Schober—were transferred from Mr. Schober’s cryptocurrency (Bitcoin) wallet to the

 Malware Address. See Figure 2.




 Figure 2: Visual display showing the flow of cryptocurrency from Mr. Schober to the
 Malware Address to Bitfinex (the Launder Address).

       43.    Figure 2 shows that the bitcoins stolen from Mr. Schober were sent from

 Mr. Schober’s wallet to the Malware Address.

       44.    After sending the bitcoins to the Launder Address (labeled the “Bitfinex

 Deposit Address” in Figure 2), which was hosted on the Bitfinex exchange, Benedict used

 the Launder Address to convert Mr. Schober’s bitcoins to Monero. 5




 5 Monero is a unique “privacy-focused” cryptocurrency that deliberately obfuscates and
 anonymizes transactions. Previously, and contrary to the belief of the original authors of
 the Monero software, Monero transactions could be traced and deanonymized using
 spatio-temporal analysis techniques.
Case 1:21-cv-01382-NYW Document 1 Filed 05/21/21 USDC Colorado Page 11 of 19




        45.    Blockchain analysis revealed at least two apparent connections between

 the Malware Address and the Launder Address.

        46.   In or about January 2018, Benedict posted a question on the public online

 forum, Github, seeking assistance accessing the private key corresponding to the public

 key of the Malware Address:6




 III.   Defendants’ Refusal to Respond to Mr. Schober and Their Parents
        Responsibility for the Then-Minor Defendant Actions.

        47.   During the relevant period, Defendant Benedict was under 18 years of age

 and living with his parents, Defendants Edward J. Thompson and Claire L. Thompson in

 Southampton, United Kingdom.7

        48.   During the relevant period, Benedict maliciously and/or willfully damaged

 and/or destroyed personal property belonging to Mr. Schober.




 6 Prior to this Github post, Benedict posted on the Github forum only fifteen times during
 the 2018 calendar year; and this contribution came just hours after Mr. Schober’s
 cryptocurrency was stolen.
 7 Defendants Benedict Thompson, Edward J. Thompson, and Claire L. Thompson are
 referred to collectively as the “Thompson Defendants.”
Case 1:21-cv-01382-NYW Document 1 Filed 05/21/21 USDC Colorado Page 12 of 19




        49.    During the relevant period, Defendants Edward J. Thompson and Claire L.

 Thompson knew or reasonably should have known that their child engaged in illegal

 computer abuse(s) and/or cryptocurrency theft(s) in a careless and/or reckless manner.

        50.    Defendants Edward J. Thompson and Claire L. Thompson failed to take

 reasonable steps to prevent Benedict from causing foreseeable harm resulting from

 Defendant Benedict’s likelihood to continue committing illegal computer abuse(s) and/or

 cryptocurrency theft(s).

        51.    In or about December 2019, Mr. Schober emailed a letter to the Thompson

 Defendants demanding that they return the cryptocurrency stolen from Mr. Schober.

        52.    As of the date of this Complaint, the Thompson Defendants have not

 responded to Mr. Schober’s request that they return his cryptocurrency.

        53.    During the relevant period, Oliver was under 18 years of age and living with

 his parents, Defendants Paul Read and Hazel Davina Wells in Bradford, West Yorkshire,

 United Kingdom.8

        54.    During the relevant period, Oliver maliciously and/or willfully damaged

 and/or destroyed personal property belonging to Mr. Schober.

        55.    During the relevant period, Defendants Paul Read and Hazel Davina Wells

 knew or reasonably should have known that their child engaged in illegal computer

 abuse(s) and/or cryptocurrency theft(s) in a careless and/or reckless manner.




 8Defendants Oliver Read, Paul Read, and Hazel Davina Wells are referred to collectively
 as the “Read Defendants.”
Case 1:21-cv-01382-NYW Document 1 Filed 05/21/21 USDC Colorado Page 13 of 19




          56.    Defendants Paul Read and Hazel Davina Wells failed to take reasonable

 steps to prevent Oliver from causing foreseeable harm resulting from Oliver’s likelihood

 to continue committing illegal computer abuse(s) and/or cryptocurrency theft(s).

          57.    In or about October 2018, Mr. Schober emailed a letter to the Read

 Defendants demanding that they return the cryptocurrency stolen from Mr. Schober.

          58.    As of the date of this Complaint, the Read Defendants have not responded

 to Mr. Schober’s request that they return his cryptocurrency.

 IV.      Mr. Schober’s Harms were Caused by the Defendants’ Actions.

          59.    Benedict and/or Oliver intentionally developed the Malware for the purpose

 of stealing cryptocurrency.

          60.    In or about October 2017—just days before the Malware appeared online—

 Benedict sent a message to the Bitcoin Developer's online mailing list describing the

 method used by the Malware to alter bitcoin addresses and steal bitcoins. 9

          61.    Benedict’s public GitHub software repositories webpage contains the

 powerful and sophisticated software programs deployed by the Malware. 10

          62.    Benedict’s GitHub repositories page includes a program designed for

 algorithmic trading at the Bitfinex cryptocurrency exchange, which is where, along with

 Mr. Schober’s stolen funds, other victims’ cryptocurrencies also stolen by the Malware

 were deposited on two separate occasions. 11



 9   https://lists.linuxfoundation.org/pipermail/bitcoin-dev/2017-October/015211.html
 10   https://github.com/BenedictThompson-zz/
 11   The other thefts connected to the Malware occurred in or about November 2017.
Case 1:21-cv-01382-NYW Document 1 Filed 05/21/21 USDC Colorado Page 14 of 19




        63.    Further, Benedict’s Github repositories reveal that he copied and then

 independently developed the Electrum code (the source code necessary to deploy the

 Malware) just two weeks before Mr. Schober’s cryptocurrency was stolen.

        64.    Exactly like the Malware, the code in Benedict’s Github repositories

 contains software designed to monitor, generate, and interact with specific cryptocurrency

 (i.e., Bitcoin) wallet addresses.

        65.    But for Benedict and/or Oliver’s creation of the Malware, Mr. Schober would

 not have had his privacy invaded, his computer damaged, and his cryptocurrency stolen.

        66.    Benedict and Oliver deliberately engaged in a scheme to publish false and

 misleading information that caused Mr. Schober to believe he was downloading non-

 malicious software affiliated with Electrum.

        67.    Benedict and/or Oliver (using one or more aliases) encouraged people to

 download the software on at least one public forum.

        68.    Additionally, Benedict and/or Read publicly represented that the software

 he or they posted on the public forum(s) was Electrum brand software and stated that the

 software did not contain malware.

        69.    But for Benedict and/or Oliver’s false and misleading representations about

 the authenticity of the file Mr. Schober downloaded, Mr. Schober would not have had his

 privacy invaded, his computer damaged, and his cryptocurrency stolen.

        70.    Benedict and/or Oliver utilized the Malware to intercept and alter Mr.

 Schober’s communications between his computer and the Bitcoin blockchain.
Case 1:21-cv-01382-NYW Document 1 Filed 05/21/21 USDC Colorado Page 15 of 19




        71.    But for the interception and alteration of Mr. Schober’s communications—

 specifically, the alteration of the clipboard function of Mr. Schober’s computer—Mr.

 Schober would not have had his cryptocurrency stolen.

        72.    Benedict’s Twitter account contains three tweets made during the weeks

 surrounding these thefts that indicate he used the Bitfinex exchange and had knowledge

 of how the Malware worked.

        73.    The IP address used by Benedict matches the IP address logged by the

 Bitfinex account responsible for receiving Mr. Schober’s cryptocurrency.

                                    CLAIMS FOR RELIEF

                                    First Cause of Action
                                         Conversion
                                       (All Defendants)

        74.    The allegations in paragraphs 1 through 73 of this Complaint are repeated

 and realleged as if fully set forth herein.

        75.    By the actions described in this Complaint, Defendants converted Mr.

 Schober’s personal property.

        76.    Mr. Schober owned and possessed the private keys proving his ownership

 and possession of property in the form of 16.4552 bitcoins (his “cryptocurrency”).

        77.    The cryptocurrency taken by the Defendants from Mr. Schober is valuable.

        78.    The Defendants were not authorized to obtain, retain, or exercise control,

 dominion, or ownership over Mr. Schober’s cryptocurrency.
Case 1:21-cv-01382-NYW Document 1 Filed 05/21/21 USDC Colorado Page 16 of 19




        79.    The Defendants knowingly obtained, retained, and exercised control,

 dominion, or ownership over Mr. Schober’s cryptocurrency, to the exclusion of Mr.

 Schober.

        80.    The Defendants specifically intended to permanently deprive Mr. Schober

 of his cryptocurrency.

        81.    By their refusal to respond to Mr. Schober’s demand for the return of his

 cryptocurrency, the Defendants have refused to return Mr. Schober’s cryptocurrency.

        82.    Mr. Schober has been deprived of the possession and use of his

 cryptocurrency for three years.

        83.    Mr. Schober suffered actual injury and damages of compensable value

 stemming from the converted cryptocurrency.

                                   Second Cause of Action
                                     Trespass to Chattel
                                      (All Defendants)

        84.    The allegations in paragraphs 1 through 83 of this Complaint are repeated

 and realleged as if fully set forth herein.

        85.    By the actions described in this complaint, Benedict and Oliver committed

 common law trespass to chattel.

        86.    Mr. Schober’s computer was at all relevant times in his possession.

        87.    Benedict and Oliver intentionally interfered with the physical condition of Mr.

 Schober’s computer, and his possession of it.

        88.    Benedict and Oliver intentionally interfered with the physical condition of Mr.

 Schober’s cryptocurrency wallet, and his possession of cryptocurrency.
Case 1:21-cv-01382-NYW Document 1 Filed 05/21/21 USDC Colorado Page 17 of 19




        89.     Mr. Schober has been deprived of the use of his computer for more than

 two years.

        90.     Mr. Schober has been deprived of the use of cryptocurrency for more than

 three years.

                                    Third Cause of Action
                                      Civil Conspiracy
                                       (All Defendant)

        91.     The allegations in paragraphs 1 through 90 of this Complaint are repeated

 and realleged as if fully set forth herein.

        92.     Benedict and Oliver conspired to develop and deploy and/or utilize the

 Malware to deprive Mr. Schober of his cryptocurrency.

        93.     Benedict and Oliver had a meeting of the minds on the object to be achieved

 and/or the course of action for accomplishing the development, deployment, and/or

 utilization of the Malware and/or the resulting theft.

        94.     Developing and deploying and/or utilizing the Malware is an overt act that

 is unlawful under the Computer Fraud and Abuse Act (“CFAA”), 18 U.S.C. § 1030.

        95.     Stealing cryptocurrency is an overt act that is unlawful according to common

 law and Colorado statutory law.

        96.     Mr. Schober incurred damages as a proximate result of Benedict and

 Oliver’s conspiracy to develop and deploy the Malware and/or steal Mr. Schober’s

 cryptocurrency.
Case 1:21-cv-01382-NYW Document 1 Filed 05/21/21 USDC Colorado Page 18 of 19




                                Fourth Cause of Action
            Violation of the Computer Fraud and Abuse Act, 18 U.S.C. § 1030
                                    (All Defendants)

        97.    The allegations in paragraphs 1 through 96 of this Complaint are repeated

 and realleged as if fully set forth herein.

        98.    By the actions alleged in this Complaint, Benedict and Oliver violated the

 CFAA, 18 U.S.C.        §§ 1030(a)(4), 1030(a)(5)(A), 1030(a)(5)(B), 1030(a)(5)(C), and

 1030(g).

        99.    Mr. Schober’s computer can connect to the Internet.

        100.   Benedict and/or Oliver intentionally accessed Mr. Schober’s computer using

 the Malware, without Mr. Schober’s authorization, to effect the theft of Mr. Schober’s

 cryptocurrency.

        101.   Benedict and/or Oliver took these actions knowing that they would cause

 damage to Mr. Schober’s computer, as well as damage to the information located on his

 computer.

        102.   Benedict and/or Oliver caused Mr. Schober’s computer and much of the

 data on it to be unusable to him.

        103.   Because of Benedict and/or Oliver’s actions, Mr. Schober suffered damage

 to his computer and damage to information on his computer, including being unable to

 access information and data on his computer and being unable to access his personal

 financial (i.e., cryptocurrency) account.

        104.   Mr. Schober spent in excess of $10,000 investigating who accessed his

 computer and damaged information on it.
Case 1:21-cv-01382-NYW Document 1 Filed 05/21/21 USDC Colorado Page 19 of 19




                                    PRAYER FOR RELIEF

        WHEREFORE, Plaintiff Andrew Schober requests that judgment be entered

 against Defendants and that the Court grant the following:

        A.     Judgment against Defendants for Plaintiff’s asserted causes of action;

        B.     Pre- and post-judgment interest, as allowed by law;

        C.     An award of monetary damages, including punitive damages, as allowed by

               law;

        D.     Reasonable attorneys’ fees and costs reasonably incurred, including but not

               limited to attorneys’ fees and costs pursuant to 47 U.S.C. § 206; and

        E.     Any and all other and further relief to which Plaintiff may be entitled.

                                 DEMAND FOR JURY TRIAL

 Plaintiff demands a trial by jury of all issues so triable.


  Dated: May 20, 2021                        ANDERSON KILL, P.C.

                                      By:    /s/ Stephen Palley
                                             Stephen Palley
                                             Samuel Ballard

                                             1717 Pennsylvania Avenue NW
                                             Suite 200
                                             Washington, DC 20006
                                             Telephone: (202) 416-6500
                                             Fax: (202) 416-6555
                                             spalley@andersonkill.com
                                             sballard@andersonkill.com

                                             Attorneys for Plaintiff Andrew Schober
